Title: Memorandum from Charles Pinckney, [ca. 17 March 1801]
From: Pinckney, Charles
To: Jefferson, Thomas



[ca. 17 March 1801]


Memorandum for South Carolina
Daniel Doyley to be Collector of Charleston in the room or place of James Simons

Edward Darrell to be Supervisor in the room of Daniel Stevens

Thomas Lehré to be offered the Marshals Place in the room of Charles B. Cochran—& if he does not accept Dominic A Hall to be appointed Marshal

John Splatt Cripps to be Navy agent in the room of William Crafts—indispensable

